IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                        OCTOBER SESSION, 1997


                                                             FILED
STATE OF TENNESSEE,         )                           November 20, 1997
                            )    No. 02C01-9706-CC-00216
      Appellee              )                           Cecil Crowson, Jr.
                            )    HENRY COUNTY            Appellate C ourt Clerk
vs.                         )
                            )    Hon. JULIAN P. GUINN, Judge
RONALD D. TYLER,            )
                            )    (Agg. assault; poss. of cocaine
      Appellant             )    over .5 grams with intent to sell;
                            )    two counts possession of a
                            )    schedule IV controlled substance;
                            )    possession of marijuana; and
                            )    possession of drug paraphernalia)


For the Appellant:               For the Appellee:

Terry J. Leonard                 John Knox Walkup
Attorney at Law                  Attorney General and Reporter
9 North Court Square
P. O. Box 957                    Kenneth W. Rucker
Camden, TN 38320                 Assistant Attorney General
                                 Criminal Justice Division
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493


                                 Robert "Gus" Radford
                                 District Attorney General
                                 24th Judicial District
                                 P. O. Box 686
                                 Huntingdon, TN 38344




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                        OPINION



       The appellant, Ronald D. Tyler, appeals the sentencing decision of the Henry

County Circuit Court following entry of guilty pleas to two felony offenses and four

class A misdemeanor offenses. These offenses include possession of cocaine over

.5 grams with intent to sell, a class B felony, aggravated assault, a class C felony,

and the misdemeanor offenses of possession of marijuana, possession of drug

paraphernalia, and two counts of possession of a schedule IV controlled substance.

Pursuant to a negotiated plea agreement, the appellant received a sentence of eight

years for the possession of cocaine conviction, three years for the aggravated

assault conviction, and eleven months and twenty-nine days for each of the

misdemeanor convictions. The plea agreement provided that all sentences were to

run concurrently for an effective eight year sentence. The issue of the manner of

service of the sentences was submitted to the trial court for its determination. At the

conclusion of the sentencing hearing, the trial court imposed a sentence of split

confinement, with six months of continuous confinement in the jail followed by

supervised probation for the balance of the eight year term. The appellant now

appeals this decision contending that the sentence imposed by the trial court is not

in accordance with the principles of the Sentencing Act of 1989. Specifically, he

argues for full probation or a sentence of Community Corrections.



       The proof at the sentencing hearing established that, following execution of a

search warrant at the appellant’s residence, he was found to be in possession of

42.2 grams of cocaine. The aggravated assault stems from the appellant’s aiming

of a nine millimeter pistol “at the team leader or the first [officer] in the door,” during

the execution of the warrant. At the time of the offenses, the appellant was thirty-

four years old, recently divorced, and the father of two minor children. Prior to his

arrest, he was employed at the local Farmer’s Co-Op. However, at the time of the

sentencing hearing, the appellant had been working on his family’s farm. He has no


                                           2
prior criminal history.



       The record reflects that, at the sentencing hearing, the trial court properly

considered appropriate sentencing principles and all relevant facts and

circumstances. State v. Ashby, 823 S.W .2d 166, 169 (Tenn. 1991). Thus, we

afford the trial court’s sentencing determination a presumption of correctness.

Tenn. Code Ann. § 40-35-401(d) (1990). After performing a de novo review,

applying the presumption of correctness, we conclude that the record fully supports

the trial court’s determination.



       The trial court found that “there is a decided and obvious lack of credibility in

the [appellant’s] testimony.” See, e.g., State v. Chrisman, 885 S.W.2d 834, 840

(Tenn. Crim. App. 1994) (lack of candor sufficient to justify denial of alternative

sentence). Moreover, the court remarked that the circumstances leading to these

convictions had “all of the professional earmarks of a drug operation, the packaging,

the money, and the weapons. . . .” Accordingly, the trial court concluded that

       total suspension would not be in the best interest of the public, . . . this
       defendant, [and]. . .certainly [not] in the best interest of justice. I again
       have considered the deterrent effect of someone who willingly and
       knowingly involves themselves in drug trafficking and consider that in
       rejecting it in its entirety. I am of the opinion that confinement is
       necessary to avoid depreciating the seriousness of the offenses in this
       case.

Moreover, the court correctly noted that, in view of the appellant’s conviction for a

class B felony, he was not entitled to the presumption favoring alternative

sentencing. See Tenn. Code Ann. § 40-35-102(6) (1996 Supp.). Notwithstanding,

this determination, the trial court nevertheless imposed an alternative sentence of

split confinement.



       After consideration of the entire record and the controlling law, we conclude

that the sentence imposed was tempered with leniency and was clearly justified.

Accordingly, the judgment of the trial court is affirmed.


                                           3
                          ____________________________________
                          DAVID G. HAYES, Judge



CONCUR:



_______________________________
JOHN H. PEAY, Judge



_______________________________
PAUL G. SUMMERS, Judge




                                  4